PER CURIAM:
Troy Nolan Bazilio appeals the district court’s order denying his motions to amend his 28 U.S.C. § 2255 (2000) action and to stay the appeal pending the court’s ruling on the motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bazilio v. United States, Nos. 5:93-cr-00041-F-1; 5:97-cv00032-F (E.D. N.C. July 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.